                                                                                    FILED
                                                                                 IN CLERK'S OFFICE
                                                                             US DISTRICT COURT E.D.N.Y.

UNITED STATES DISTRICT COURT                                                 A FEB          2019 ✩
EASTERN DISTRICT OF NEW YORK
                                                             -X              BROOKLYN OFFICE
ALFONSO DURAN,


                                Plaintiff,                     ORDER ADOPTING REPORT
                                                               AND RECOMMENDATION
        -against-                                              18-cv-1891(AMD)(RER)

THE BEST GROCERY CORP.,ALFREDO DURAN,

                               Defendants.
                                                              X
ANN M.DONNELLY,United States District Judge:

        On March 28,2018,the plaintiff, Alfonso Duran,commenced this action against the

defendants. The Best Grocery Corp. and Alfredo Duran. (ECF No. 1.) On July 25,2018,the

plaintiffrequested a certificate ofdefault, which the clerk ofthe court entered on July 27,2018.

(ECF Nos. 11,12.) The plaintifffiled a motion for delMtjudgment on August 17,2018,

seeking an award for $205,583.77, which includes minimum wage damages,overtime damages,

spread-of-hour damages,liquidated damages,damages under the Wage Theft Prevention Act,

attorneys' fees, costs, and pre-judgment interest. (ECF No. 13.) On January 28,2019,the

Honorable Ramon E. Reyes, Jr. recommended that I grant the plaintiffs motion and award the

plaintiff$71,189.63, plus attomeys' fees, costs, pre-judgment interest on $33,094.82, and post-

judgment interest. (ECF No. 15.) No objections have been filed to the Report and

Recommendation,and the time for doing so has passed. (Jd.)

        In reviewing a Report and Recommendation,a district court"may accept, reject, or

modify,in whole or in part, the findings or recommendations made by the magistrate judge." 28

U.S.C. § 636(b)(1)(C). Where no party has objected to the magistrate judge's recommendation,

"a district court need only satisfy itselfthat there is no clear error on the face ofthe record."



                                                  1
 Urena v. New York, 160 F.Supp.2d 606, 609-10(S.D.N.Y. 2001)(quoting                      v. Smith, 618

 F. Supp. 1186,1189(S.D.N.Y. 1985)).

         I have reviewed Judge Reyes's thorough and well-reasoned Report and Recommendation

 for clear error. The analysis in the Report and Recommendation is sound. The only

 modifications are mathematical; some of the final damages sums do not include amounts that

 were calculated in the underlying analysis. When those amounts are included, the plaintiff is

 entitled to $54,427.51 in unpaid minimum wage compensation,$22,048.27 in unpaid overtime

 wages, $4,639.00 in spread-of-hours compensation, $81,114.78 in liquidated damages, and

$5,000 in damages under the Wage Theft Prevention Act. The plaintiff is also entitled to

$1,590.00 in attorneys' fees,$549 in costs, pre-judgment interest on $81,114.78, and post-

judgment interest.^ I find no clear error in the remainder ofthe Report and Recommendation.

         Accordingly, I adopt the Report and Recommendation with the above modifications. The

plaintiff's motion for default judgment is granted, and the plaintiffis awarded $169,368.56—this

amount includes unpaid minimum wage compensation, unpaid overtime wages,spread-of-hours

compensation, liquidated damages, damages under the Wage Theft Prevention Act, and

attorneys' fees and costs—plus pre-judgment interest on $81,114.78 and post-judgment interest.

SO ORDERED.

                                                           s/Ann M. Donnelly
                                                         ArnTM'. Donnelly
                                                         United States District Judge

Dated: Brooklyn, New York
       February 26, 2019




'The Report and Recommendation correctly calculates the damages under the New York Labor Law
from March 28, 2012, based on the six-year statute of limitations. Thus, the statement in the Report and
Recommendation that "[t]he NYLL will cover Plaintiffs claims from March 28, 2011" appears to be a
drafting error. (ECF No. 15 at 3.)
